Citation Nr: 1110142	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  This case was remanded by the Board in December 2010 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not include any diagnosis of hearing loss, and the Veteran scored 15 out of 15 on an August 1956 military separation whispered voice test.

After separation from military service, in a March 2008 VA outpatient medical report, the Veteran complained of bilateral hearing loss and reported military service in an artillery unit.  A VA audiological examination was conducted the same day, after which the assessment was moderate to profound sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.

An August 2008 VA audiological examination was conducted.  Puretone threshold results were felt to be unacceptable for rating purposes and were not reported.  The examiner stated that word recognition scores were judged to be adequate for rating purposes.  Using the Maryland CNC word list, speech recognition was 84 percent in the right ear and 86 percent in the left ear.  The examiner stated that an opinion about whether the Veteran's bilateral hearing loss was related to military service could not be provided without resort to mere speculation.  After discussing perceived inconsistencies in the Veteran's reported history, the examiner concluded that

it is possible that some degree of hearing impairment may have been acquired due to artillery fire and training.  Given the inconsistencies in the recalled history, a degree of speculation would be involved to determine what, if any, hearing impairment could have been acquired in service.  The hearing loss, as reported in March 2008, could be as likely as not due to post service occupational exposures.

A December 2010 VA audiological examination was conducted and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
95
100
LEFT
40
45
65
100
105+

Using the Maryland CNC word list, speech recognition was 86 percent in the right ear and 88 percent in the left ear.  Following a review of the medical records, service treatment records, and reported history, the examiner was asked to give an etiological opinion regarding the Veteran's bilateral hearing loss.  The examiner gave extensive bases for this opinion, which stated that the lack of in-service and post-service evidence made it

impossible to determine with certainty, how much of a specific individual's current hearing loss . . . was a result of or acquired during his military service. . . .  It is this examiner[']s opinion, due to lack of evidence, such as, audiometric testing; while [the] Veteran was in the service, it is impossible to determine with certainty that said hearing loss was caused by in-service acoustic trauma.

On the basis of this inability to determine the extent to which the Veteran's in-service noise exposure caused his currently diagnosed bilateral hearing loss, the examiner opined that the Veteran's hearing loss "was at least as likely as not (50/50 probability) permanently aggravated by military noise exposure while in active duty."

The evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See Id.  While there is no medical evidence of hearing loss during the Veteran's period of military service, the only audiological testing of any kind which is of record prior to March 2008 are the Veteran's entrance and separation medical examinations which include only unreliable whispered and spoken voice testing.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Veteran's service personnel records show that he served as a forward artillery battery crewman for over a year in Korea during the Korean War.  The Veteran has also submitted multiple photographs of himself standing or working near artillery pieces without hearing protection in some photographs and with only a radio headset in others.  Accordingly, the evidence of record demonstrates that the Veteran had extensive noise exposure during military service.  The Veteran has stated that he experienced hearing loss since his exposure to noise during military service.  The Board finds that the Veteran's statements are competent to show that he experienced hearing loss during military service and after separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the [Court of Appeals for Veterans Claims]").

In addition, the Board finds that the Veteran's statements about his history of hearing loss are credible.  While there is no medical evidence that substantiates the Veteran's reports of hearing loss prior to 2008, there is also no reliable evidence that contradicts his claims.  Without such contradictory evidence, the Board will not presume the Veteran's statements to be incredible.  Accordingly, the Veteran's statements are both competent and credible evidence that his symptoms began during military service and that he had a continuity of symptomatology to the present day.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (holding that, under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.)

Finally, the competent medical evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss has at least an even chance of being related to military service.  There are only two etiological opinions of record with regard to the Veteran's bilateral hearing loss.  While both the August 2008 and December 2010 VA examiners stated that it was impossible to determine how much of the Veteran's currently diagnosed hearing loss was incurred during military service or after military service, the examiners used this basis to reach different conclusions.  The August 2008 examiner stated that an opinion about whether the Veteran's bilateral hearing loss was related to military service could not be provided without resort to mere speculation.  Accordingly, the August 2008 VA audiological examination report does not provide competent etiological evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating that a speculative medical opinion as to causation cannot establish a medical nexus).  In contrast, the December 2010 examiner concluded that the Veteran's hearing loss "was as least as likely as not (50/50 probability) permanently aggravated by military noise exposure while in active duty."  Accordingly, the competent medical evidence of record states that there is at least an even chance that the Veteran's currently diagnosed bilateral hearing loss is related to military service.  38 U.S.C.A. § 5107(b).

Accordingly, the Board finds that the Veteran's currently diagnosed bilateral hearing loss is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


